



EXHIBIT 10.1



FOURTH AMENDMENT TO CREDIT AGREEMENT


This FOURTH AMENDMENT to Credit Agreement (this “Amendment”) is entered into as
of October 13, 2011, among DUFF & PHELPS, LLC, a Delaware limited liability
company (the “Borrower”), DUFF & PHELPS ACQUISITIONS, LLC (“Holdings”), CHANIN
CAPITAL PARTNERS LLC (“Chanin”), and RASH & ASSOCIATES, L.P. (“Rash” and
together with Holdings and Chanin, each a “Guarantor” and together the
“Guarantors”), BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer (as
such terms are defined in the Credit Agreement defined below), and each of the
Lenders (as defined in the Credit Agreement defined below) signatory hereto.


W I T N E S S E T H:


WHEREAS, the Borrower, the Administrative Agent, the L/C Issuer and the Lenders
have entered into that certain Credit Agreement dated as of July 15, 2009 (as
from time to time amended, modified, supplemented, restated, or amended and
restated, the “Credit Agreement”; capitalized terms used in this Amendment not
otherwise defined herein shall have the respective meanings given thereto in the
Credit Agreement), pursuant to which the L/C Issuer and the Lenders have made
available to the Borrower certain Committed Loans; and
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders make certain amendments and adjustments to the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.Amendments to Credit Agreement: Restated Defined Terms. The following defined
terms set forth in Section 1.01 of the Credit Agreement are hereby amended and
restated as follows:


“'Applicable Rate' means the following percentages per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
Applicable Rate
Pricing
Level
Consolidated Total
Leverage Ratio
Unused Fee
Eurodollar
Rate +
---------------
Letters of
Credit
Base Rate
+
1
>2.50:1
0.50%
2.25%
1.25%
2
>2.00:1 but <2.50:1
0.45%
2.00%
1.00%
3
>1.50:1 but <2.00:1
0.40%
1.75%
0.75%
4
>1.00:1 but <1.50:1
0.35%
1.50%
0.50%
5
<1.00:1
0.30%
1.25%
0.25%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing

--------------------------------------------------------------------------------





Level 1 shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.”
“'Consolidated Fixed Charge Coverage Ratio' means, as of any date of
determination, the ratio of (a) Consolidated EBITDA plus rent and lease expense,
in each case determined on a consolidated basis in accordance with GAAP, minus,
without duplication, (i) United States federal income taxes or other taxes
measured by net income paid by Holdings and its Subsidiaries and Restricted
Payments made to the holders of Equity Interests of Holdings for the payment of
such taxes and (ii) Restricted Payments in the form of Cash Dividends to Persons
other than Group Members (other than Restricted Payments described in part (i)
above), in each case for the period of the four prior fiscal quarters ending on
such date, to (b) Consolidated Fixed Charges for the period of the four prior
fiscal quarters ending on such date. The amounts described in clauses (a)(i)
above for the three (3) fiscal quarters most recently ended prior to the Closing
Date for which financial statements are available are set forth on Schedule
1.02.”
“'Consolidated Fixed Charges' means, for any period, for DPC and its
Subsidiaries on a consolidated basis, the sum for such period of (a)
Consolidated Cash Interest Charges for such period, (b) the principal amount of
Consolidated Funded Indebtedness of such Person and its Subsidiaries permanently
repaid (other than pursuant to a refinancing) during such period, and (c) rent
and lease expense in accordance with GAAP for such period. Consolidated Fixed
Charges for the three (3) fiscal quarters most recently ended prior to the
Closing Date for which financial statements are available are set forth on
Schedule 1.03.”
“'Consolidated Funded Indebtedness' means, as of any date of determination, for
DPC and its Subsidiaries on a consolidated basis, (a) Indebtedness of any
general partnership or joint venture (other than joint venture that is itself a
corporation, limited partnership or limited liability company) in which DPC or a
Subsidiary thereof is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to DPC or such Subsidiary, (b) the
principal amount of Indebtedness (or Attributable Indebtedness, as applicable)
pursuant to clauses (a), (b), (d) (other than contingent obligations of such
Person to pay the deferred purchase price of property or services) and (f) of
“Indebtedness,” and, without duplication, (c) all Guarantees with respect to
outstanding Indebtedness of the types specified therein of Persons other than
DPC or any Subsidiary, other than Guarantees by a Group Member in respect of
travel and other reimbursable business expenses incurred by employees of such
Group Member in the ordinary course of business.”


“'Fee Letter' means (i) the letter agreement, dated July 15, 2009, among the
Borrower and the Administrative Agent and (ii) the letter agreement, dated
October 13, 2011, among the Borrower and the Administrative Agent.”
“'Maturity Date' means October 13, 2016; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.”
“'Permitted Acquisition' means any Acquisition by a Group Member that meets the
following criteria:

-2-

--------------------------------------------------------------------------------





(a)    the business or division acquired is for use, or the Person acquired is
engaged, in the businesses engaged in by the Loan Parties on the Closing Date or
any business substantially related, incidental or ancillary thereto;
(b)    in the case of the Acquisition of any Person, the board of directors,
shareholders or similar governing body of such Person has approved the
Acquisition;
(c)    immediately after giving effect to such Acquisition, the Borrower shall
be in compliance with all of the financial covenants contained in Section 7.11
on a pro forma basis, provided, however, that the Consolidated Total Leverage
Ratio on a pro forma basis shall be no more than (x) the Consolidated Total
Leverage Ratio permitted by Section 7.11 less (y) 0.25;
(d)    as of the closing of the transactions in connection with the Acquisition,
no Default or Event of Default shall be in existence;
(e)    in the case of any Acquisition resulting in a Subsidiary required to be
joined pursuant to Section 6.12, the Borrower and such Subsidiary shall comply
with the requirements of Section 6.12;
(f)    prior to such Acquisition, the Administrative Agent shall have received a
copy of the acquisition summary with respect to the Person and/or business or
division to be acquired presented (or to be presented) to the Board of Directors
of DPC;
(g)    after the closing of such Acquisition, the Administrative Agent shall
have received complete executed or conformed copies of each material document,
instrument and agreement executed in connection with such Acquisition; and
(h)    after giving effect to such Acquisition, (i) the aggregate consideration
(other than deferred payments, contingent or non-contingent, to employees who
are not selling shareholders) paid in connection with (A) all Acquisitions
closed between October 1, 2011, and December 31, 2011, shall not exceed
$100,000,000 and (B) all Acquisitions closed during any subsequent calendar year
during which such Acquisition closes shall not exceed $100,000,000 and (ii) the
aggregate consideration (other than deferred payments, contingent or
non-contingent, to employees who are not selling shareholders) paid for such
Acquisition shall not exceed $50,000,000 for any such individual Acquisition;
provided, however, that with respect to clause (ii) above, if in connection with
any such individual Acquisition, (x) no Loans are outstanding immediately prior
to or after giving effect to such Acquisition and (y) the only consideration
paid in connection with such Acquisition consists of Excess Cash, Equity
Interests, or Acquisition-Related Debt, the consideration paid in connection
with any such single Acquisition may be up to $100,000,000.”
2.Amendments to Definitions. The definition of Indebtedness set forth in Section
1.01 of the Credit Agreement is hereby amended by restating part (d) thereof as
follows:


“(d)    all obligations of such Person to pay the deferred purchase price of
property or services (including non-contingent obligations in connection with an
acquisition, but excluding (i) contingent earn-out obligations regardless of
treatment under GAAP, (ii) deferred payments, contingent or non-contingent, to
employees and (iii) trade accounts payable arising in the ordinary course of
business);”





-3-

--------------------------------------------------------------------------------





3.Amendment to Credit Agreement: New Defined Terms. The following new defined
terms are hereby inserted into Section 1.01 of the Credit Agreement in the
appropriate alphabetical order:


“'Cash Dividends' means Restricted Payments consisting of cash dividends paid
with respect to any capital stock or other Equity Interest of any Group Member
or any Subsidiary.”


4.Amendments to Credit Agreement: Indebtedness. Section 7.03 of the Credit
Agreement is hereby amended by deleting subsections (h) and (l) and replacing
them with the following:


“(h)    [intentionally omitted];


(l)    Acquisition-Related Debt, provided, however, that the total outstanding
amount of any non-contingent deferred purchase price component of any
Acquisition-Related Debt shall not exceed 7.5% of the revenue of the Borrower
and its Subsidiaries on a consolidated basis at the time of incurrence thereof,
determined in accordance with GAAP, for the period of four consecutive fiscal
quarters ending on the last day of the fiscal quarter immediately preceding the
subject Permitted Acquisition for which financial statements have been delivered
pursuant to Section 6.01(a) or (b).”
5.Amendments to Credit Agreement: Financial Covenants. Section 7.11 of the
Credit Agreement is hereby amended and restated as follows:


“(a)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio to be less than (i) as of the last day of each fiscal
quarter of DPC beginning July 1, 2011, through and including June 30, 2012,
1.15:1:00, (ii) as of the last day of each fiscal quarter of DPC beginning July
1, 2012 through and including September 30, 2013, 1.20:1.00, and (iii) as of the
last day of each fiscal quarter of DPC thereafter, 1.25:1.00.”
    (b)    Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio as of the last day of any fiscal quarter of DPC to be greater
than (i) for the last day of each fiscal quarter of DPC through and including
March 31, 2013, 3.00:1.00 and (ii) for the last day of each fiscal quarter of
DPC thereafter, 2.75:1.00.”
6.Amendments to Credit Agreement Schedules and Exhibits.


(a)
Schedule 2.01 of the Credit Agreement is hereby amended and restated in the form
of Exhibit I attached hereto.



(b)
Exhibit C of the Credit Agreement is hereby amended and restated in the form of
Exhibit II attached hereto.



7.Effectiveness; Conditions Precedent. The effectiveness of this Amendment shall
be conditioned upon the satisfaction or waiver of the following conditions
precedent (the date of such effectiveness, the “Fourth Amendment Effective
Date”):


a.
The Administrative Agent shall have received the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a




-4-

--------------------------------------------------------------------------------





Responsible Officer of the signing Loan Party, each dated the Fourth Amendment
Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Fourth Amendment Effective Date) and each in form and
substance reasonably satisfactory to the Administrative Agent:
(i)
Four (4) counterparts of this Amendment, duly executed by the Borrower, the
other Loan Parties party hereto, the Administrative Agent, the L/C Issuer and
the Required Lenders;



(ii)
a Replacement Note executed by the Borrower in favor of each Lender requesting a
Note (which Note shall reflect the revised Commitments of Lenders hereunder);



(iii)
Four (4) counterparts of the Fee Letter relating to this Amendment, duly
executed by the Borrower;



(iv)
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment and the other Loan Documents to which such
Loan Party is a party;



(v)
such documents and certifications as the Administrative Agent may reasonably
require to evidence that there has been no change to the organizational
documents or the incumbency certificates of each Loan Party (each as previously
delivered to the Administrative Agent in connection with the Credit Agreement),
except as otherwise attached thereto, and that each Loan Party is in good
standing in its jurisdiction of organization and, with respect to the Borrower,
in the State of New York;



(vi)
a favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, in form and
substance reasonably acceptable to the Administrative Agent;



(vii)
a certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Loan Parties and the validity against
each Loan Party of this Amendment and the other Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required; and



(viii)
a certificate signed by a Responsible Officer of the Borrower certifying (A)
that the conditions specified in Sections 4.02(a) and (b) of the Credit
Agreement and in this Section 7 have been satisfied as of the date hereof and
(B) that there has been no event or circumstance since the date of the
Borrower's most recent audited financial statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect.



(b)
Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by


-5-

--------------------------------------------------------------------------------







the Administrative Agent) to the extent invoiced prior to or on the Fourth
Amendment Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent);


(c)
Any fees required to be paid pursuant to the Credit Agreement on or before the
Fourth Amendment Effective Date shall have been paid, including fees described
in the Fee Letter.



8.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:


(a)    After giving effect to this Amendment, the representations and warranties
made by the Borrower and each other Loan Party in Article V of the Credit
Agreement and in each of the other Loan Documents, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties expressly relate to an
earlier date, provided, however, that the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement are
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Credit Agreement;


(b)    This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
except as may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors' rights generally; and


(c)    After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.


9.Reaffirmation of Guaranty. Each of the Guarantors hereby expressly:
(a) consents to the execution by the Borrower, the Administrative Agent, the L/C
Issuer and each of the Lenders of this Amendment; (b) acknowledges that the
Obligations referred to in and guaranteed by the Guaranty include all of the
obligations and liabilities owing from time to time by the Borrower to the
Administrative Agent, the L/C Issuer and each of the Lenders, including, but not
limited to, the obligations and liabilities of the Borrower to the
Administrative Agent, the L/C Issuer and each of the Lenders under and pursuant
to the Credit Agreement, as amended from time to time, and as evidenced by the
Note, as modified, extended, and/or replaced from time to time; (c) acknowledges
that such Guarantor does not have any set-off, defense or counterclaim to the
payment or performance of any of the obligations of the Borrower under the
Credit Agreement or such Guarantor under the Guaranty; (d) reaffirms, assumes
and binds itself in all respects to all of the obligations, liabilities, duties,
covenants, terms and conditions that are contained in the Guaranty; (e) agrees
that all such obligations and liabilities under the Guaranty shall continue in
full force and that the execution and delivery of this Amendment to, and its
acceptance by, the Bank shall not in any manner whatsoever (i) impair or affect
the liability of any Guarantor to the Administrative Agent, the L/C Issuer or
any of the Lenders under the Guaranty, (ii) prejudice, waive, or be construed to
impair, affect, prejudice, or waive the rights and abilities of the
Administrative Agent, the L/C Issuer or any of the Lenders at law, in equity or
by statute, against any Guarantor pursuant to the Guaranty, and/or (iii) release
or discharge, nor be construed to release or discharge, any of the obligations
and liabilities

-6-

--------------------------------------------------------------------------------

owing to the Administrative Agent, the L/C Issuer or any of the Lenders by any
Guarantor under the Guaranty; and (f) represents and warrants that each of the
representations and warranties made by such Guarantor in any of the documents
executed in connection with the Loan remain true and correct as of the date
hereof.


10.Entire Agreement. This Amendment, together with all the Loan Documents and
all related amendments, consents, waivers, and other similar documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to any other party
in relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.


11.Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.


12.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.


13.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, and shall be further subject
to the provisions of Section 10.15 of the Credit Agreement.


14.Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.


15.References. All references in any of the Loan Documents to the Credit
Agreement (whether as “Credit Agreement” or “Agreement,” as applicable based on
the context) shall mean the Credit Agreement, as amended, supplemented or
modified hereby.


16.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent, the L/C Issuer and each of
the Lenders, and their respective successors, legal representatives, and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



-7-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.




DUFF & PHELPS, LLC
as the Borrower
 
 
 
 
By:
/s/ Patrick Puzzuoli
Name:
Patrick Puzzuoli
Title:
Executive Vice President









    

Signature Page to Fourth Amendment to Credit Agreement







--------------------------------------------------------------------------------



    
DUFF & PHELPS ACQUISITIONS, LLC
as Guarantor




By:
/s/ Patrick Puzzuoli
Name:
Patrick Puzzuoli
Title:
Executive Vice President

    




CHANIN CAPITAL PARTNERS LLC
as Guarantor




By:
/s/ Patrick Puzzuoli
Name:
Patrick Puzzuoli
Title:
Executive Vice President

    




RASH & ASSOCIATES, L.P.
as Guarantor


By: Duff & Phelps, LLC, as sole member of
Rash Acquisition GP, LLC, its general partner


By:
/s/ Patrick Puzzuoli
Name:
Patrick Puzzuoli
Title:
Executive Vice President

    









Signature Page to Fourth Amendment to Credit Agreement







--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Administrative Agent


By:
/s/ Brian Peterson
Name:
Brian Peterson
Title:
Senior Vice President

        




BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer


By:
/s/ Brian Peterson
Name:
Brian Peterson
Title:
Senior Vice President



            









Signature Page to Fourth Amendment to Credit Agreement







--------------------------------------------------------------------------------





EXHIBIT I
2.01 – COMMITMENTS AND APPLICABLE PERCENTAGES
SCHEDULE 2.01
COMMITMENTS AND
APPLICABLE PERCENTAGES
Lender
Commitment
Applicable
Percentage
Bank of America, N.A.
$75,000,000.00
100.000000000%
 
 
 
 
 
 
Total:
$75,000,000.00
100.000000000%



 







Exhibit I

--------------------------------------------------------------------------------



EXHIBIT II
COMPLIANCE CERTIFICATE




[See attached]
 



Exhibit II

--------------------------------------------------------------------------------









EXHIBIT II
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: __________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of July __, 2009
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Duff & Phelps, LLC, a Delaware limited liability
company (the “Borrower”), the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent and L/C Issuer.
The undersigned Responsible Officer hereby certifies, solely in his capacity as
___________________ of the Borrower and not in any individual capacity, as of
the date hereof that he/she is the ___________________ of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered the audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of DPC ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of DPC ended as of the
above date. Such financial statements fairly present, in all material respects,
the financial condition, results of operations, shareholders' equity, and cash
flows of DPC and the Group Members in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and other Group Members during the accounting period covered by
such financial statements.
3.    A review of the activities of the Borrower and the other Loan Parties
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Borrower and
the other Loan Parties performed and observed all their Obligations under the
Loan Documents, and



--------------------------------------------------------------------------------

[select one:]


[to the best knowledge of the undersigned during such fiscal period, no Default
has occurred and is continuing.]
--or--


[to the best knowledge of the undersigned, the following is a list of each
Default that has occurred and is continuing and its nature and status:]


4.    The representations and warranties of the Borrower contained in Article V
of the Agreement, and any representations and warranties of the Loan Parties
that are contained in any document furnished at any time under or in connection
with the Loan Documents, are true and correct in all material respects on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto are true and accurate on and as of the date of this
Certificate.
[signature page follows]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.
DUFF & PHELPS, LLC


By:
 
Name:
 
Title:
 






--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________(“Statement Date”)


SCHEDULE 1
to the Compliance Certificate
($ in 000's)


I.
Section 7.12 (a) - Consolidated Fixed Charge Coverage Ratio.

A.
Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”) from Schedule 2 below:
$______________
 
 
 
B.
Rent and lease expense for the Subject Period, in each case determined on a
consolidated basis in accordance with GAAP:
$______________
 
 
 
C.
United States federal income taxes or other taxes measured by net income paid by
Holdings and its Subsidiaries and Restricted Payments made to the holders of
Equity Interests of Holdings for the payment of such taxes, in each case for the
Subject Period:
$______________
 
 
 
D.
Restricted Payments in the form of Cash Dividends to Persons other than Group
Members (other than Restricted Payments described in Line 1.C above) for the
Subject Period:
$______________
 
 
 
E.
Consolidated Cash Interest Charges for Subject Period:
$______________
 
 
 
F.
the principal amount of Consolidated Funded Indebtedness of DPC and its
Subsidiaries permanently repaid (other than pursuant to a refinancing) during
the Subject Period:
$______________
 
 
 
G.
rent and lease expense in accordance with GAAP for the Subject Period:
$______________
 
 
 
H.
Consolidated Fixed Charge Coverage Ratio
 
 
(Line I.A + B - C - D) ÷ (Line I.E + F + G):
_____to 1:00

Minimum permitted:
 
Four Fiscal Quarters Ending
Minimum Interest Coverage Ratio
As of the last day of each fiscal quarter of DPC beginning July 1, 2011, through
and including June 30, 2012
1:15:1.00
As of the last day of each fiscal quarter beginning July 1, 2012 through and
including September 30, 2013
1:20:1.00
As of the last day of each fiscal quarter of DPC thereafter
1:25:1.00

--------------------------------------------------------------------------------



II. Section 7.12 (b) - Consolidated Total Leverage Ratio.
A.
Consolidated Funded Indebtedness at Statement Date:
 
 
 
 
 
1. Indebtedness of any general partnership or joint venture (other than joint
venture that is itself a corporation, limited partnership or limited liability
company) in which DPC or a Subsidiary thereof is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to DPC or such
Subsidiary:
$____________
 
 
 
 
2. the principal amount of Indebtedness (or Attributable Indebtedness, as
applicable) pursuant to clauses (a), (b), (d) (other than contingent obligations
of such Person to pay the deferred purchase price of property or services) and
(f) of the definition of “Indebtedness”:
$____________
 
 
 
 
3. all Guarantees with respect to outstanding Indebtedness of the types
specified therein of Persons other than DPC or any Subsidiary, other than
Guarantees by a Group Member in respect of travel and other reimbursable
business expenses incurred by employees of such Group Member in the ordinary
course of business:
$____________
 
 
 
 
4. Consolidated Funded Indebtedness (Lines II.A.1 + 2 + 3):
$____________
 
 
 
B.
Cash and Cash Equivalents on hand in excess of $5,000,000:
$____________
 
 
 
C.
Consolidated EBITDA for Subject Period (Line I.A above):
$____________
 
 
 
D.
Acquired EBITDA for Subject Period:
$____________
 
 
 
E.
Approved Acquired EBITDA Adjustments for Subject Period:
$____________
 
 
 
F.
Consolidated Total Leverage Ratio
 
 
(Line II.A.4 - B) ÷ (Line II.C + D + E):
_______to 1.00



Maximum permitted:
 
 
Four Fiscal Quarters Ending
 
Maximum Consolidated Leverage Ratio
September 30, 2011 through and including March 31, 2013
 
3.00:1.00
June 30, 2013, and each fiscal quarter thereafter
 
2.75:1:00

--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000's)


Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)
Consolidated EBITDA
Quarter Ended __________
Quarter Ended __________
Quarter Ended __________
Quarter Ended __________
Twelve Months Ended __________
Consolidated Net Income
 
 
 
 
 
+ (a) any provision for United States federal income taxes or other taxes
measured by net income (including any provision for distributions in respect of
any such taxes)
 
 
 
 
 
+ (b) Consolidated Interest Charges, amortization of debt discount and
commissions and other fees and charges associated with Indebtedness
 
 
 
 
 
+ (c) any loss from extraordinary items and any other non-recurring loss
 
 
 
 
 
+ (d) any depreciation, depletion and amortization expense
 
 
 
 
 
+ (e) any aggregate net loss on the Sale of property (other than accounts (as
defined under the applicable Uniform Commercial Code) and inventory) outside the
ordinary course of business
 
 
 
 
 
+ (f) all non-cash impairment charges (to the extent not captured in
amortization)
 
 
 
 
 
+ (g) all underfunded pension expenses to the extent constituting non-cash
charges
 
 
 
 
 

--------------------------------------------------------------------------------

+ (h) all non-cash expenses resulting from the grant of stock and stock options
and other compensation to personnel of DPC or any Group Member pursuant to a
written plan or agreement or the treatment of such options under variable plan
accounting
 
 
 
 
 
+ (i) for a period of 12 months after a Lift-out Acquisition, expenses
(including, without limitation, sign-on bonus and related cash payments in
connection with the initial hiring of the applicable professionals) incurred
with respect to such Lift-out Acquisition, in an aggregate amount not to exceed
the lesser of (x) $500,000 times the number of professionals hired in such
Lift-out Acquisition and (y) $3,000,000, for such 12-month period
 
 
 
 
 
+ (j) all severance costs to the extent not paid in cash
 
 
 
 
 
+ (k) any fees, expenses or charges related to any equity offering, permitted
investment, disposal or Indebtedness permitted by this Agreement (whether or not
successful)
 
 
 
 
 
+ (l) the amount of any non-cash non-controlling interest expense deducted in
calculating Consolidated Net Income
 
 
 
 
 
+ (m) any other non-cash expenditure, charge or loss for such period (other than
any non-cash expenditure, charge or loss relating to write-offs, write-downs or
reserves with respect to accounts and inventory), including the amount of any
compensation deduction as the result of any Equity Interests to employees,
officers, directors or consultants
 
 
 
 
 

--------------------------------------------------------------------------------

- (n) any credit for United States federal income taxes or other taxes measured
by net income
 
 
 
 
 
- (o) any interest income
 
 
 
 
 
- (p) any gain from extraordinary items and any other non-recurring gain
 
 
 
 
 
- (q) any aggregate net gain from the Sale of property (other than accounts (as
defined in the applicable Uniform Commercial Code) and inventory) out of the
ordinary course of business by such Person
 
 
 
 
 
- (r) any other non-cash gain, including any reversal of a charge referred to in
clause (f) above by reason of a decrease in the value of any Equity Interests
 
 
 
 
 
= Consolidated EBITDA 1
 
 
 
 
 



 


































__________________
1Consolidated EBITDA shall not include Acquired EBITDA or Approved Acquired
EBITDA Adjustments

